Title: To James Madison from James Main, 7 March 1808
From: Main, James
To: Madison, James



Sir
NewYork 7th. March 1808

Perhaps it may be deemed presumption in a stranger to trouble you on a subject, in the event of which I have only a common interest with the rest of my fellow Citizens: I mean your election to the presidential chair.  But from a devotion, for your talents & character I consider you the best fitted for the important trust of any other that has been proposed, & have taken every opportunity to echo, the wisdom of the selection by a majority of the members of Congress.  But Sir, you are not apprised of the deep game, which the Clinton party are playing here.
By intrigue & slander, they have completely, subjugated this state, & Dewitt manages all its affairs in his own way.  His hired libellers, are again set upon the scent, to defame; and you are the victim they wish to sacrifice, because you stand in the way of their overweening ambition.  Local Prejudices, Revolutionary services are all brought into action, to distract the sober sense of the people.  And unfortunately your friends, have not the privilege of a single press to counteract, the views of this virulent faction, or expose their motives to the people at large.  I would therefore suggest the propriety of establishing a new daily paper, for the express purpose of vindicating the Government, and supporting the cause of our Country.
For I am certain no arts will be left untried, to have G Clinton elevated to the presidency, in order that he may become what for years he has been the stalking horse to his Nephews ambition.
On this subject, I have conversed with a number of the friends of the Administration, & I have no doubt, sufficient support can be obtained.  I shall therefore enter into the spirit of the undertaking, & hope in a month, to be prepared to defend, truth & Virtue, against the shafts of calumny, & ambition.  I shall be proud of your correspondence, And refer you to Morgan Lewis Esqr., Gurdon S Mumford Esqe. or S Mitchell LLD. for information with regard to character &c &c.  Sir With sentiments of the highest Respect I have the honor to be Your Most Obt. & Mo: Hle. Servt.

James Main

